DLD-043                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-3798
                                      ___________

                                    PHILLIP WOOD,
                                              Appellant

                                             v.

        ELIZABETH HOGAN; DARIUS CHACINSKI; MS. JENNA CACCESE;
      RICCARDO GRIPPALDI; PATRICIA FLEMING; JUSTYNA OBERSMIDT;
    KAREN RAMCZAK; MARIA DEDURO; ROBERT ROTH; EDWARD MCGOWAN;
     NYDIA SANTOS; DOUGLAS SMITH; REED GLADY; PATRICIA FOUNDOS;
    GWENDOLYN JOHNSON; JOHN MAIN; GLEN FIGUERSON; BENITO MARTY;
            ANN KLEIN FORENSIC CENTER; STATE OF NEW JERSEY
                   ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3:13-cv-02453)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 14, 2019
             Before: RESTREPO, PORTER and NYGAARD, Circuit Judges

                           (Opinion filed: December 11, 2019)
                                        ________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Phillip Wood appeals pro se from the District Court’s dismissal of his civil rights

action. For the reasons that follow, we will summarily affirm that judgment.

                                              I.

       In 1981, the New Jersey Superior Court of Burlington County found Wood not

guilty by reason of insanity (“NGI”) on charges of felony murder and aggravated arson.

The Superior Court involuntarily committed Wood to a state psychiatric hospital pursuant

to N.J. Stat. Ann. § 2C:4-8 and State v. Krol, 344 A.2d 289 (N.J. 1975). Commitment

under these circumstances is warranted when an NGI defendant cannot be released

without posing a danger to the community or himself. See N.J. Stat. Ann. § 2C:4-8(b)(3).

After an NGI defendant is committed, “periodic review hearings (Krol hearings) are held

in a criminal proceeding on notice to the prosecutor to determine if continued involuntary

commitment is warranted.” In re Commitment of W.K., 731 A.2d 482, 483 (N.J. 1999)

(per curiam). “[A]n NGI defendant may remain under Krol commitment for the

maximum ordinary aggregate terms that [the] defendant would have received if convicted

of the offenses charged, taking into account the usual principles of sentencing.” Id. at

484. Wood’s Krol commitment ended in 2010, at which point he was civilly committed

to a state psychiatric hospital pursuant to N.J. Stat. Ann. § 30:4-27.15(a).1



1
 “[T]he burden for establishing the need for continued commitment [under Krol] is by a
preponderance of the evidence, whereas in a civil commitment proceeding it is by clear
and convincing evidence.” In re Commitment of M.M., 871 A.2d 707, 710 (N.J. Super.
Ct. App. Div. 2005).

                                              2
        In 2013, Wood filed a pro se civil rights complaint in the District Court pursuant

to 42 U.S.C. § 1983. The complaint, which was brought against numerous employees of

the psychiatric hospital at which he was currently committed, raised three claims. Two

claims related to his treatment at the psychiatric hospital. The other claim alleged that

two orders issued by the Superior Court years earlier had violated his due-process rights.

The first of those orders, issued in July 2000, had suspended his Krol hearings while he

served a prison sentence for crimes that he had committed in the psychiatric hospital.

The second order, issued in October 2002, had set the maximum date for his Krol

commitment (30 years), vacated the July 2000 order, remanded Wood to the psychiatric

hospital for a psychiatric evaluation, and scheduled his next Krol hearing for December

2002.

        In 2014, the District Court screened Wood’s complaint and dismissed it pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). The District Court concluded that his two treatment-

related claims were subject to dismissal without prejudice to his ability to file an

amended complaint. As for his claim challenging the two Krol-related orders (hereinafter

“the Krol claim”), the District Court concluded that this claim was subject to dismissal

with prejudice on preclusion grounds because he had previously attacked those orders in

an unsuccessful federal habeas petition.

        Thereafter, Wood amended his two treatment-related claims, and a United States

Magistrate Judge appointed counsel to litigate them.2 In 2016, the District Court


2
 In amending these two claims, Wood named additional defendants, including the State
of New Jersey.
                                              3
dismissed these claims with prejudice as to some of the defendants. Wood and the

remaining defendants eventually reached a settlement as to these claims. However, the

settlement agreement included a “carve out provision” that effectively permitted Wood to

seek appellate review of his Krol claim. In November 2018, the parties filed a stipulation

of dismissal, and the District Court entered an order dismissing the case with prejudice.

This timely appeal followed.3

                                             II.

         We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review

over the District Court’s dismissal of Wood’s Krol claim is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).4 We may affirm that dismissal on any basis

supported by the record, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam), and we may take summary action if this appeal fails to present a substantial

question, see 3d Cir. I.O.P. 10.6.

         Even if we were to assume for the sake of argument that Wood’s Krol claim was

not precluded by the resolution of his habeas proceedings, this claim would still be

subject to dismissal with prejudice under § 1915(e)(2)(B)(ii). As noted above, the Krol

claim was brought against numerous employees at Wood’s psychiatric hospital.




3
    Wood’s requests for expedited review of this appeal are denied.
4
 Wood does not appear to challenge the settlement of his two treatment-related claims.
But even if he did intend to raise such a challenge, we see no reason to disturb the
settlement.

                                              4
However, because these defendants were not responsible for the July 2000 or October

2002 Krol orders, he does not have a viable claim against them. See Jutrowski v. Twp. of

Riverdale, 904 F.3d 280, 289 (3d Cir. 2018) (explaining that “a defendant’s § 1983

liability must be predicated on his direct and personal involvement in the alleged

violation”). Of course, the Superior Court judge was the one responsible for those orders.

But if Wood had brought his Krol claim against that judge, the claim would have been

subject to dismissal under the doctrine of judicial immunity. See Azubuko v. Royal, 443
F.3d 302, 303 (3d Cir. 2006) (per curiam). And if Wood had brought this claim against

the State of New Jersey, the claim would have been subject to dismissal under the

Eleventh Amendment. See Pa. Fed’n of Sportsmen’s Clubs, Inc. v. Hess, 297 F.3d 310,

323 (3d Cir. 2002). In short, Wood has no viable means of obtaining § 1983 relief on his

challenge to the two Krol orders.5

       Because this appeal does not present a substantial question, we will summarily

affirm the District Court’s judgment.6 Wood’s requests for appointment of counsel are


5
  There was no need for the District Court to liberally construe the Krol claim as another
habeas petition. When Wood filed this claim in 2013, he was no longer under Krol
commitment, and thus he was not “in custody” for habeas purposes. See Maleng v.
Cook, 490 U.S. 488, 490-91 (1989) (per curiam) (explaining that a district court has
jurisdiction to entertain a habeas petition only if the petitioner is “‘in custody’ under the
conviction or sentence under attack at the time his petition is filed”). Nor was there any
good reason to liberally construe the Krol claim as a petition for a writ of coram nobis.
See Obado v. New Jersey, 328 F.3d 716, 718 (3d Cir. 2003) (per curiam) (concluding that
a litigant seeking to attack a state-court judgment cannot pursue coram nobis relief in
federal court).
6
 To the extent that Wood alleges that the District Court was biased against him, that
allegation is baseless.

                                             5
denied , see Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993), as are his numerous

requests for other, miscellaneous relief.7




7
  Wood has submitted dozens of filings in this appeal. To the extent that these filings
raise issues that are outside the scope of this appeal, we decline to address them.
                                             6